
	
		I
		111th CONGRESS
		1st Session
		H. R. 4258
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  business credit for donations for vocational educational
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Private Vocational Partnership
			 Act of 2009.
		2.Donations to
			 secondary schools and community colleges for vocational education
			 purposes
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45R.Donations to
				secondary schools and community colleges for vocational education
				purposes
						(a)In
				generalFor purposes of
				section 38, in the case of a corporation (as defined in section 170(e)(4)(D)),
				the vocational education donation credit determined under this section for the
				taxable year is an amount equal to the sum of—
							(1)90 percent of the
				fair market value of qualified property donations made during the taxable year,
				plus
							(2)the aggregate of
				the intern credit amounts.
							(b)Limitations
							(1)Qualified
				property donationsThe amount allowed as a credit under
				subsection (a)(1) shall not exceed $50,000.
							(2)Intern credit
				amount
								(A)In
				generalThe amount allowed as a credit under subsection (a)(2)
				with respect to a qualified intern shall be the amount equal to $100 multiplied
				by the number of months during the taxable year in which the intern was an
				employee of the taxpayer.
								(B)Aggregate per
				intern credit amountsThe aggregate amount allowed to the
				taxpayer as a credit under subsection (a)(2) for the taxable year shall not
				exceed $6,000.
								(c)Qualified
				property donationsFor purposes of this section, the term
				qualified property donations means a charitable contribution (as
				defined in section 170(c)) of tangible personal property if—
							(1)the contribution
				is to an educational organization described in section 170(b)(1)(A)(ii) which
				is a secondary school, community college, or technical school,
							(2)substantially all
				of the use of the property by the donee is for use within the United States for
				educational purposes that are related to the purpose or function of the
				donee,
							(3)the property is
				not transferred by the donee in exchange for money, other property, or
				services, except for shipping, installation and transfer costs,
							(4)the property will
				fit productively into the donee’s education plan,
							(5)the donee’s use
				and disposition of the property will be in accordance with the provisions of
				paragraphs (2), (3), and (4), and
							(6)the property meets
				such standards, if any, as the Secretary may prescribe by regulation to assure
				that the property meets minimum functionality and suitability standards for
				educational purposes.
							(d)Qualified
				internFor purposes of this section—
							(1)In
				generalThe term qualified intern means an
				individual—
								(A)who is enrolled
				full-time as a student in a secondary school or community college, and
								(B)who is employed
				for not more than 20 hours per week by the taxpayer as part of a vocational
				education course approved by such school or college.
								(2)Secondary
				schoolThe term secondary school means a secondary
				school (as defined by section 9101(38) of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801(38)) which offers a program of education
				in vocational education.
							(3)Community
				collegeThe term community college means a public
				or nonprofit private postsecondary regionally accredited institution that
				provides not less than a 2-year program of instruction that is acceptable for
				full credit toward a bachelor’s degree at an accredited institution and whose
				highest degree offered is predominantly the associate degree.
							(e)Aggregation
				ruleFor purposes of subsection (b), all persons treated as a
				single employer under subsection (a) or (b) of section 52 or subsection (n) or
				(o) of section 414 shall be treated as one person.
						(f)Coordination
				with section 170(b)The
				limitation which would (but for this subsection) apply under section 170(b) for
				any taxable year shall be reduced (but not below zero) by the fair market value
				of property taken into account in determining the credit allowed under
				subsection (a)(1) for such
				year.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)in the case of a
				corporation (as defined in section 170(e)(4)(D)), the vocational education
				donation credit determined under section
				45R(a).
					.
			(c)Denial of double
			 benefitSection 280C of such Code (relating to certain expenses
			 for which credits are allowable) is amended by adding at the end the following
			 new subsection:
				
					(g)Vocational
				education donationsThe deduction otherwise allowed for amounts
				taken into account under section 45R shall be reduced by the amount of the
				credit determined under section 45R(a) with respect to such
				amounts.
					.
			(d)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45Q the following new item:
				
					
						45R. Donations to secondary schools and
				community colleges for vocational education
				purposes.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
